Terral, J.,
delivered the opinion of the court.
This is a suit in the chancery court of Lincoln county to confirm and quiet a tax title, acquired by the appellee, by a sale made on the fifth day of March, 1891. The appellee relied upon his tax deed, regular in all respects upon its face, and which the statute declares vests a perfect title in the purchaser to the land sold for taxes, subject to the right of redemption.
The appellant assailed the tax deed upon two grounds: (1) Because the sale did not take place at the door of the court*596house of the county; (2) because Hartman, at the time of the sale, made a claim to the land and in consequence of such claim could not acquire a title at a tax sale.
In reference to the alleged ground of 'invalidity of the purchase by Hartman, because he claimed some interest in the land, it appears that Hartman some two years prior thereto, purchased at execution sale the same lands, but it also appears that said execution sale had been set aside and vacated by the circuit court from which it issued. We are of the opinion that such matter was too airy and unsubstantial to preclude Hartman from purchasing the land at tax sale.
In relation to the objection to the validity of Hartman’s purchase at tax sale touching the place of the sale, it appears from the record that the courthouse of Lincoln county was entirely destroyed by lire on the sixth day of November, 1893; that the November term (1893^) of the circuit court of that county was held in the Masonic Hall in the city of Brookhaven, t which hall was rented for one month only, for that purpose. It further appears that offices for the sheriff and circuit clerk were provided in Storm’s building, and that an office for the chancery clerk of said county was provided by the board of supervisors of said county over the store of R. Abrams, in Brookhaven.
In this chancery clerk’s office the board of supervisors held their meeting in March, 1894, and at that meeting on Monday, the fifth day of March, 1894, the board passed an order directing the sale of lands delinquent for taxes to be made at the door of the office of the clerk of the chancery court of Lincoln county, Miss., on Cherokee street, in Brookhaven, the lower story of which was then occupied by R. Abrams as a store; and it was further ordered by the board that ‘ ‘ said building shall be, and the same is hereby, designated as the courthouse of Lincoln county, Miss.” This place so designated by the board of supervisors as the courthouse of Lincoln county, is three or four hundred yards from the Masonic Hall where the November *597term (1893) of the circuit court was held under a rental thereof for one month, and is some five or six hundred feet from the site of the courthouse destroyed by fire November 6, 1893.
The court confirmed the tax title of Hartman, and Thayer appeals. The courthouse was entirely destroyed by fire in November, 1893, and it had ncrt been rebuilt when the sale of lands delinquent for taxes occurred, and it became necessary to provide a building to be used as a courthouse until a new one could be constructed. It was the business of the board of supervisors to provide such building, and to designate it for that purpose. Upon a designation of a building to be used as a courthouse of the county, it immediately became such courthouse. Such order of the board designating a building as a courthouse operated at once to make such building the courthouse of the county. It needed no publication or notice of its existence to give it validity; it operated instantly, from the nenessity of the case. The power of the board of supervisors to appropriate a building for a courthouse in emergencies of the kind before us is unlimited, and such appropriation operates instantly to make such building the courthouse of the county, and all acts there done, however soon thereafter, are as valid as if sanctioned by immemorial usage.

The decree of the chancery court is affirmed.